Appellant, as an elector and taxpayer within and of respondent Irrigation District, instituted this action to restrain the District and its Board of Directors from issuing its refunding bonds under the authority of chapter 39, Session Laws 1935, page 67, amending I. C. A., sec. 42-610, contending that such bonds had not been authorized by a vote of two-thirds of the qualified electors of the District, and that the statute permitting their due date to be extended for forty years violated sec. 3, article 8 of the Idaho Constitution.
No question is raised as to the legality or constitutionality of the original bonds sought to be refunded herein, or that the indebtedness because not having been retired within twenty years is now illegal or void, but impliedly concedes it may be renewed for twenty years. *Page 32 
The sole point now urged is that an irrigation district is a "subdivision of the state" within the meaning of sec. 3, article 8, and repayment of the refunded indebtedness must therefore be limited to twenty years. It has heretofore been held by a long line of authorities that the issuance of refunding bonds is not the "incurring" of any indebtedness or liability exceeding the current year's revenue within the purview of sec. 3, article 8 of the Constitution. (Butler v.City of Lewiston, 11 Idaho 393, 83 P. 234; Veatch v. City ofMoscow, 18 Idaho 313, 109 P. 722, 21 Ann. Cas. 1332; Hickey v.City of Nampa, 22 Idaho 41, 124 P. 280; Sebern v. Cobb,41 Idaho 386, 238 P. 1023; Lloyd Corporation v. Bannock County,53 Idaho 478, 25 P.2d 217. See, also, Hotchkiss v. Marion,12 Mont. 218, 29 P. 821; McQuillin, Municipal Corporations, 2d ed., sec. 2385, and Dillon, Municipal Corporations, 5th ed., sec. 939.)
Appellant argues that the twenty-year provision must apply to refunding bonds the same as to the original indebtedness because otherwise the twenty-year provision is evaded. It is not evaded; it simply does not apply because the Constitution does not so specify. The premise or condition precedent which brings into effect the necessity of an election and provision for retirement within twenty years is that the indebtedness shall exceed in the year incurred the income and revenue provided for that year. As already indicated the above authorities have held that a refunding bond does not bring about such a condition, and therefore since the election requirement does not obtain, neither does the twenty-year requirement as no distinction is made between the two. It is not every indebtedness that must be retired within twenty years, only that which increases the debt of the organizations mentioned, and refunding bonds do not increase the debt but merely continue the obligations theretofore issued.
Conceding, therefore, without deciding that an irrigation district is a "subdivision of the state," the twenty-year limitation does not apply to refunding bonds, which appellant expressly alleges the obligations herein sought to be *Page 33 
restrained are, and with which alone chapter 39,supra, deals.
Judgment affirmed.
Costs to respondent.
Budge, Morgan and Holden, JJ., concur.